


110 HR 2927 IH: To increase the corporate average fuel economy standards

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2927
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Hill (for
			 himself, Mr. Terry,
			 Mr. Barrow,
			 Mr. Brown of South Carolina,
			 Mr. Ryan of Wisconsin,
			 Mr. Ross, and
			 Mr. Towns) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To increase the corporate average fuel economy standards
		  for automobiles, to promote the domestic development and production of advanced
		  technology vehicles, and for other purposes.
	
	
		1.Average fuel economy
			 standards for automobiles
			(a)Increased
			 standardsSection 32902 of
			 title 49, United States Code, is amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)Non-passenger
				automobiles(1)Not later than 18 months before the
				beginning of each model year, the Secretary of Transportation shall prescribe
				by regulation average fuel economy standards for non-passenger automobiles
				manufactured by a manufacturer in that model year. Each standard prescribed
				under this paragraph shall be the maximum feasible average fuel economy level
				that the Secretary determines the manufacturers can achieve in that model
				year.
							(2)Each standard shall be expressed in
				terms of average miles per gallon of fuel and in terms of average grams per
				mile of carbon dioxide emissions, such that the specified average grams per
				mile of carbon dioxide emissions is equivalent to the average miles per gallon
				of fuel specified in the standard for that model year.
							(3)The Secretary may prescribe separate
				standards for different classes of automobiles under this subsection based on
				vehicle attributes pursuant to subsection
				(k).
							;
				(2)by amending
			 subsection (b) to read as follows:
					
						(b)Passenger
				automobiles(1)Not later than 18 months before the
				beginning of each model year, the Secretary of Transportation shall prescribe
				by regulation average fuel economy standards for passenger automobiles
				manufactured by a manufacturer in that model year. Each standard prescribed
				under this paragraph shall be the maximum feasible average fuel economy level
				that the Secretary determines the manufacturers can achieve in that model
				year.
							(2)Each standard shall be expressed in
				terms of average miles per gallon of fuel and in terms of average grams per
				mile of carbon dioxide emissions, such that the specified average grams per
				mile of carbon dioxide emissions is equivalent in stringency to the average
				miles per gallon of fuel specified in the standard for that model year.
							(3)The Secretary may prescribe separate
				standards for different classes of passenger automobiles based on vehicle
				attributes pursuant to subsection (k).
							(4)(A)Notwithstanding any other provision of this
				section, for any model year in which the Secretary prescribes average fuel
				economy standards for passenger automobiles on the basis of vehicle attributes
				pursuant to subsection (k), the average fuel economy standard for passenger
				automobiles manufactured by a manufacturer in that model year shall also
				provide for an alternative minimum standard that shall apply only to a
				manufacturer’s domestically manufactured passenger automobiles, as calculated
				under section 32904 as in effect on June 24, 2007.
								(B)The alternative minimum standard referred
				to in subparagraph (A) shall be the greater of—
									(i)27.5 miles per gallon; or
									(ii)92 percent of the average fuel
				economy projected by the Secretary for the combined domestic and foreign fleets
				manufactured for sale in the United States by all manufacturers in that model
				year, which projection shall be published in the Federal Register when the
				standard for that model year is promulgated in accordance with this
				section.
									(C)The alternative minimum standard
				under this paragraph shall apply to a manufacturer’s domestically manufactured
				passenger automobiles only if the passenger automobile standard established on
				the basis of vehicle attributes pursuant to this subsection, excluding any
				credits transferred by the manufacturer pursuant to section 32903(g) from other
				categories of automobiles described in such section, would allow that
				manufacturer to comply with a less stringent passenger automobile standard than
				the alternative minimum standard.
								;
				and
				(3)by amending
			 subsection (c) to read as follows:
					
						(c)Average fuel
				economy for automobiles after 2021In prescribing standards under subsections
				(a) and (b), the Secretary shall prescribe separate average fuel economy
				standards for passenger automobiles and non-passenger automobiles such
				that—
							(1)the projected combined fuel economy average
				for model year 2022 shall not be greater than 35 miles per gallon; and
							(2)the projected
				combined fuel economy average for model year 2022 and subsequent model years
				shall be not less than 32 miles per gallon,
							for the
				total fleet of automobiles manufactured for sale in the United
				States..
				(b)Authority of the
			 Secretary To prescribe standards based on vehicle attributesSection 32902 of title 49, United States
			 Code, is further amended by adding at the end the following:
				
					(k)Authority of the
				Secretary To prescribe standards based on vehicle attributes(1)In prescribing average fuel economy
				standards under this section, the Secretary may by regulation prescribe
				separate average fuel economy standards for passenger automobiles and
				non-passenger automobiles based on vehicle attributes related to fuel economy,
				which includes carbon efficiency for purposes of this chapter, and express the
				standards in the form of a mathematical function.
						(2)If the Secretary prescribes standards
				for passenger automobiles on the basis of vehicle attributes, the Secretary
				shall provide a transition period during the first 3 model years in which an
				attribute-based standard would apply during which each manufacturer may elect
				whether to comply with the attribute-based standard or with the single
				corporate average fuel economy level prescribed under subsection (b).
						(l)The Secretary may prescribe regulations
				under this section establishing average fuel economy standards for automobiles
				for 1 or more consecutive model years, up to a maximum of 5 consecutive model
				years at one
				time.
					.
			(c)Credit
			 transferring within a manufacturer’s fleetSection 32903 of title
			 49, United States Code, is amended by adding at the end the following:
				
					(g)Credit
				transferring within a manufacturer’s fleet(1)The Secretary of
				Transportation shall establish by regulation a corporate average fuel economy
				credit transferring program to allow any manufacturer whose automobiles exceed
				any of the average fuel economy standards prescribed under section 32902 to
				transfer the credits earned under this section and to apply such credits within
				that manufacturer’s fleet to a compliance category of automobiles that fails to
				achieve the prescribed standards.
						(2)Credits transferred under this
				subsection are available to be used in the same model years that the
				manufacturer could have applied such credits under subsections (a), (b), (d),
				and (e), as well as for the model year in which the manufacturer earned such
				credits. The maximum increase in any compliance category attributable to
				transferred credits is 1.0 mile per gallon in any single model year.
						(3)In the case of transfers of credits
				to the category of automobiles described in paragraph (5)(B)(i), the transfer
				is limited to the extent that the fuel economy level of the manufacturer’s
				fleet of passenger automobiles manufactured domestically shall comply with the
				provisions established under section 32902(b)(4), excluding any transfers from
				other categories of automobiles described in paragraph (5)(B).
						(4)A credit transferred in conformance
				with this subsection may only be so transferred if such credit is earned in
				model year 2010 or any subsequent model year.
						(5)As used in this subsection—
							(A)the term fleet means all
				automobiles manufactured by a manufacturer in a particular model year;
				and
							(B)the term compliance category of
				automobiles means any of the 3 categories of automobiles for which
				compliance is separately calculated under this chapter, namely—
								(i)passenger automobiles manufactured
				domestically;
								(ii)passenger automobiles not
				manufactured domestically; and
								(iii)non-passenger
				automobiles.
								.
			(d)Technical and
			 conforming amendmentsChapter 329 of title 49, United States
			 Code, is amended—
				(1)in section
			 32901(a)—
					(A)by redesignating
			 paragraph (16) as paragraph (17); and
					(B)by inserting after
			 paragraph (15) the following:
						
							(16)non-passenger
				automobile means an automobile that is not a passenger automobile;
				and
							;
					(2)in section
			 32902—
					(A)in subsection
			 (d)(1), by striking or (c);
					(B)in subsection
			 (g)—
						(i)in
			 paragraph (1), by striking subsection (a) or (d) both places it
			 appears and inserting subsection (a), (b), (c), or (d);
						(ii)in
			 paragraph (2), by striking (and submit the amendment to Congress when
			 required under subsection (c)(2) of this section); and
						(C)in subsection (h),
			 by inserting (a), (b), after subsections;
					(D)in subsection (j),
			 by striking subsection (a), and inserting subsection (a),
			 (b),;
					(3)in section
			 32903—
					(A)by striking
			 section 32902(b)–(d) of this title each place it appears and
			 inserting subsection (a) through (d) of section 32902;
					(B)in subsection
			 (a)—
						(i)by
			 striking 3 consecutive model years each place it appears and
			 inserting 5 consecutive model years;
						(ii)in
			 paragraph (2), by striking clause (1) of this subsection and
			 inserting paragraph (1); and
						(C)in subsection
			 (b)—
						(i)in
			 paragraph (1), by striking paragraph (2) of this subsection and
			 inserting paragraph (2) and subsection (g); and
						(ii)in
			 paragraph (2), by striking 3 model years and inserting 5
			 model years; and
						(D)in subsection (e),
			 by striking automobiles that are not passenger automobiles and
			 inserting non-passenger automobiles;
					(4)in section
			 32904(a)(1)(B), by striking section 32902(b)–(d) and inserting
			 subsections (b) and (d) of section 32902;
				(5)in section
			 32909(b), by striking , except that a petition for review and
			 all that follows through referred to in section 32902(c)(2);
			 and
				(6)in section
			 32917(b)(1)(B), by striking or (c).
				(e)Effective date
			 and transition from existing standards
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the date of the enactment of this
			 Act.
				(2)Transition for
			 passenger automobilesThe standard or standards for passenger
			 automobiles under the authority of section 32902(b) of title 49, United States
			 Code, in effect on the day before the date of the enactment of this Act, shall
			 remain in effect until a standard for passenger automobiles is prescribed
			 pursuant to such section, as amended by this section.
				(3)Average fuel
			 economy standard for non-passenger automobiles in model years through
			 2011The average fuel economy standard for non-passenger
			 automobiles, under the authority of section 32902(a) of title 49, United States
			 Code, for model years through 2011, shall be the standard described in the
			 final rule issued by the National Highway Traffic Safety Administration
			 entitled Average Fuel Economy Standards for Light Trucks Model Years
			 2008–2011 (71 Fed. Reg. 17566), as amended in a notice published by the
			 National Highway Traffic Safety Administration on April 14, 2006 (71 Fed. Reg.
			 19449).
				(f)Civil
			 penaltiesSection 32912 of title 49, United States Code, is
			 amended by adding at the end the following:
				
					(e)Fund for domestic
				commercialization and production of advanced technology vehicles and
				components(1)There shall be established in the Treasury
				of the United States a separate account to fund domestic commercialization and
				production of advanced technology vehicles and vehicle components. Civil
				penalties obtained under this section from any manufacturer that violates a
				standard prescribed for a model year under section 32902 of this chapter shall
				be credited to the separate account.
						(2)Amounts in the separate account shall
				be available, subject to annual appropriation, without regard to fiscal year
				limitation. Additional amounts may be appropriated to the account.
						(3)The Secretary is authorized to make
				grants from the separate account to automobile manufacturers and component
				suppliers to pay a portion of the cost to reequip or expand an existing
				manufacturing facility in the United States to produce advanced technology
				vehicles or components.
						(4)The Secretary shall deposit at the
				end of each fiscal year, in the United States Treasury as miscellaneous
				receipts, amounts in the separate account that the Secretary decides are in
				excess of the needs of the account. The Secretary may carry over funds to the
				following fiscal year, if the Secretary decides that the continued availability
				of the funds will be necessary to carry out the purposes of this
				subsection.
						(5)The Secretary shall promulgate regulations
				implementing this subsection in consultation with the Secretary of Energy and
				the Administrator of the Environmental Protection
				Agency.
						.
			2.Tire Fuel Efficiency
			 Consumer Information
			(a)In
			 generalChapter 323 of title 49, United States Code, is amended
			 by inserting after section 32304 the following new section:
				
					32304A.Tire Fuel
				Efficiency Consumer Information
						(a)Rulemaking(1)Not later than 18 months
				after the date of enactment of this section, the Secretary of Transportation
				shall, after notice and opportunity for comment, promulgate rules establishing
				a national tire fuel efficiency consumer information program for replacement
				tires designed for use on motor vehicles to educate consumers about the effect
				of replacement tires on automobile fuel efficiency.
							(2)Items included in
				ruleThe rulemaking shall include each of the following:
								(A)A national tire fuel efficiency rating
				system for motor vehicle replacement tires to assist consumers in making more
				educated tire purchasing decisions.
								(B)Requirements for providing information
				to consumers, including information at the point of sale of replacement tires
				and other potential information dissemination methods, including the
				internet.
								(C)Specifications for test methods for
				tire manufacturers to use in assessing and rating replacement tires to avoid
				variation among test equipment and manufacturers.
								(D)A national tire maintenance consumer
				education program including, information on tire inflation pressure, alignment,
				rotation, and tread wear to maximize fuel efficiency.
								(3)ApplicabilityThis section shall not apply to tires
				excluded from coverage under section 575.104(c)(2) of title 49, Code of Federal
				Regulations, as in effect on date of enactment of this section.
							(b)ConsultationThe
				Secretary shall consult with the Secretary of Energy and the Administrator of
				the Environmental Protection Agency on the means of conveying tire fuel
				efficiency consumer information.
						(c)Report to
				congressThe Secretary shall conduct periodic assessments of the
				rules promulgated under this section to determine the utility of such rules to
				consumers, the level of cooperation by industry, and the contribution to
				national goals pertaining to energy consumption. The Secretary shall transmit
				periodic reports detailing the findings of such assessments to the Committee on
				Energy and Commerce of the House of Representatives and the Committee on
				Commerce, Science, and Transportation of the Senate.
						(d)PreemptionNothing in this section shall prohibit a
				State or political subdivision of a State from enforcing a law or regulation on
				tire fuel efficiency consumer information in effect on January 1, 2006. When a
				requirement under this section is in effect, a State or political subdivision
				of a State may adopt or enforce a law or regulation on tire fuel efficiency
				consumer information enacted after January 1, 2006, only if the law or
				regulation is identical to that requirement. Nothing in this section shall be
				construed to preempt a State or political subdivision of a State from
				regulating the fuel efficiency of tires not otherwise preempted under this
				chapter.
						.
			(b)EnforcementSection 32308 of such chapter is amended by
			 adding at the end the following:
				
					(e)Section
				32304AAny person who fails
				to comply with the national tire fuel efficiency consumer information program
				under section 32304A is liable to the United States Government for a civil
				penalty of not more than $50,000 for each
				violation.
					.
			(c)Table of
			 contentsThe table of
			 contents for chapter 301 of title 49 is amended by adding the following new
			 item after the item relating to section 32304:
				
					
						32304A. Tire fuel efficiency consumer
				information.
					
					.
			3.Fuel conservation
			 education program
			(a)PartnershipThe
			 Secretary of Transportation shall enter into a partnership with interested
			 industry groups, including groups from the automotive, gasoline refining, and
			 oil industries, and groups representing the public interest and consumers to
			 establish a public education campaign that provides information to United
			 States drivers about immediate measures that may be taken to conserve
			 transportation fuel.
			(b)AccessibilityThe
			 public information campaign under this section shall be targeted to reach the
			 widest audience possible. The education campaign may include television, print,
			 Internet website, or any other method designed to maximize the dissemination of
			 transportation fuel savings information to drivers.
			(c)Cost
			 SharingThe Secretary shall provide no more than 50 percent of
			 the cost of the campaign created under this section. The Secretary is
			 authorized to accept private funds to augment funds made available under this
			 subsection.
			(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Transportation such sums as may be necessary to carry out this
			 section.
			4.Extension of
			 Manufacturing credit for alternative fueled automobiles
			(a)Extension of
			 alternative fueled automobiles manufacturing incentiveSection 32905 of title 49, United States
			 Code, is amended—
				(1)by striking
			 1993–2010' each place it appears and inserting 1993
			 through 2020;
				(2)by striking
			 subsections (f) and (g); and redesignating subsection (h) as subsection (f);
			 and
				(3)by inserting after
			 subsection (f) (as so redesignated) the following:
					
						(g)DefinitionFor purposes of this section—
							(1)the term
				dedicated automobile includes an automobile that operates on
				diesel fuel blends containing not less than 20 percent non-petroleum-based fuel
				alternatives; and
							(2)the term dual fueled
				automobile includes an automobile warranted by the manufacturer of the
				vehicle to operate on any combination of gasoline or diesel fuel and on diesel
				fuel blends containing not less than 20 percent non-petroleum based fuel
				alternatives.
							.
				(b)Extension of
			 maximum increase periodSection 32906(a) of title 49, United
			 States Code, is amended—
				(1)by striking
			 1993–2010 and inserting 1993 through 2020;
				(2)in paragraph
			 (1)—
					(A)in subparagraph
			 (A), by striking (A); and
					(B)by striking
			 subparagraph (B); and
					(3)in paragraph (2),
			 by striking describ-ed— and all that follows and
			 inserting is more than 1.2 miles per gallon, the limitation in paragraph
			 (1) applies.
				
